department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc intl tl-n-2865-01 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel cc lm mct cin from jeffrey dorfman chief cc intl subject this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer country a branch a sub a sub b sub c date a date b amount a amount b amount c amount d rate a rate b rate c rate d x year tl-n-2865-01 issue sec_1 whether the sub a stock received by branch a as an interest payment on the purported loan from branch a to sub a should be treated as sec_305 stock and whether such payment is taxable under united_states law whether the taxpayer can claim interest deductions for interest_paid with respect to the loan to taxpayer’s branch by the unrelated lenders and the loans to taxpayer by sub b and sub c as described below under the assumption that such loans have economic_substance conclusions the sub a stock received by branch a as an interest payment on the purported loan from branch a to sub a should be treated as sec_305 stock and is not taxable under united_states law taxpayer can claim interest deductions for interest_paid with respect to the loan to taxpayer’s branch by the unrelated lenders and the loans to taxpayer by sub b and sub c as described below under the assumption that such loans have economic_substance however subject_to the conditions identified in this memorandum the interest_income received by sub b and sub c with respect to the loan to taxpayer is foreign_base_company_income under sec_954 for foreign_tax_credit_limitation purposes the amount included in taxpayer’s income under sec_951 is treated as income that is derived from sources within the united_states pursuant to sec_904 and sec_1_904-5 if taxpayer chooses the benefits of paragraph a of article xxiv of the united states-country a income_tax treaty to treat the income as foreign_source_income sec_960 must be applied separately to such income under sec_904 and sec_1_904-5 facts a the related_party loan sec_1 parties to the transaction taxpayer is a domestic_corporation which operates in country a through a chain of controlled_foreign_corporations branch a is the country a branch of taxpayer sub a is a country a controlled_foreign_corporation as defined in sec_957 wholly owned by taxpayer sub a has two wholly-owned lower-tier country a tl-n-2865-01 subsidiaries sub b and sub c both of which are controlled_foreign_corporations under sec_957 and sec_958 branch a sub a loan on date a taxpayer caused branch a to borrow amount a u s dollars at an interest rate of rate a from a group of three unrelated u s parties taxpayer acted as guarantor of the loans on date b branch a converted the amount a proceeds of the loans into amount b and re-loaned the proceeds to sub a the loan between branch a and sub a was unsecured had a x-year term and an interest rate of rate b per annum with interest payable in the common_stock of sub a rather than in cash branch a simultaneously entered into a forward purchase agreement to buy shares of sub a upon maturity of the loan equal to the loan’s principal_amount sub a sub b and sub c loans on the same date sub a entered into loan and forward purchase agreements with two of its lower-tier country a subsidiaries sub a loaned amount c to sub b and amount d to sub c both loans had principal amounts totaling the amount b to be received from branch a under the branch a sub a loan the loans had x-year terms and annual interest rates of rate c with interest on the loans payable in the common_stock of the two companies the forward purchase agreements similarly provided that sub a would reinvest the principal_amount of the loans upon repayment in the stock of the subsidiaries sub b and sub c taxpayer loans sub b and sub c re-loaned the amount b to taxpayer through various loans spanning a twelve month period at rate d interest for x-year terms b taxpayer’s tax treatment of the loans for taxpayer’s previous reporting cycle taxpayer claimed interest deductions on its country a tax_return for the various related_party loans however on its consolidated federal tax_return taxpayer took the position that the loans and offsetting forward contracts should be integrated and treated the payments in stock received by branch a and sub a as stock_dividends pursuant to sec_305 last cycle the field treated the loan and corresponding forward purchase arrangements between branch a and sub a and the similar arrangement between sub a and sub b and sub c as follows the payments in stock received by branch a and sub a resulting from the loans and offsetting forward contracts were treated as stock_dividends pursuant to sec_305 the sub b and sub c loans to taxpayer were treated as investments in u s property pursuant to section tl-n-2865-01 for which an indirect_foreign_tax_credit pursuant to sec_960 and sec_902 for country a income taxes deemed paid_by taxpayer was allowed the field allowed taxpayer interest deductions subject_to sec_267 for interest_paid to sub b and sub c apparently taxpayer did not claim an interest_deduction for interest_paid to the unrelated lenders and the field asserted a sec_881 withholding_tax of reflecting article xi of the united states-country a income_tax treaty on the interest_paid by taxpayer to sub b and sub c taxpayer agreed with the foregoing adjustments this cycle taxpayer agrees with the adjustments by the field set forth above but is claiming a deduction for the interest it paid to the unrelated third party lenders law and analysis a characterization of the stock received by branch a taxpayer’s disavowal of form in order to disavow the form of a transaction and apply the principals of economic_substance taxpayer must meet the standards set forth in estate of durkin v commissioner t c and 108_tc_590 these cases state that normally taxpayers may not use a substance over form argument to disavow their chosen form however in some circumstances the disavowal will be permitted taxpayers will be permitted to assert the substance-over-form argument when the taxpayer’s tax reporting and other actions have shown an honest and consistent respect for the substance of a transaction taiyo hawaii co ltd t c pincite quoting fnma v commissioner 90_tc_405 in addition estate of durkin sets forth the following principals for disavowal of form the taxpayer must not be seeking to disavow its own tax_return treatment for the transaction the taxpayer must show an honest and consistent respect for the substance of the transaction the taxpayer must not be unilaterally attempting to recast the transaction to obtain tax benefits with the perspective of hindsight and the taxpayer must not be unjustly enriched by disallowing the form of a transaction estate of durkin t c pincite taxpayer must meet these standards to be permitted to integrate the loan and the forward purchase agreement taxpayer has shown a consistent respect for the treatment of the transaction and has reported the transaction on its tax_return as though the transaction was integrated taxpayer is not using the benefit of hindsight to argue economic_substance nor has taxpayer been unjustly enriched taxpayer has met the standards of durkin and taiyo and thus should be allowed to disavow the form of the transaction tl-n-2865-01 whether the branch a sub a loan is debt or equity sec_163 provides that periodic_payments made with respect to an instrument are deductible as interest only if the instrument is a valid indebtedness of the payor the characterization of an instrument as debt or equity for federal_income_tax purposes depends on all the facts and circumstances surrounding the issuance of a particular instrument no one particular characteristic can be said to be decisive 326_us_521 in resolving questions of debt versus equity courts have identified and considered many factors see eg 800_f2d_625 6th cir factors stinnet’s pontiac service inc v commissioner 730_f2d_634 11th cir factors 464_f2d_394 5th cir factors 462_f2d_712 t c factors among the factors that may be considered in making this determination are the names given to the certificates evidencing the indebtedness the presence or absence of a fixed maturity_date the source of payments the right to enforce payment of principal and interest participation in management flowing as a result the status of the contribution in relation to regular corporate creditors the intent of the parties thin or adequate capitalization identity of interest between creditor and stockholder source of interest payments the ability of the corporation to obtain loans from outside lending institutions the extent to which the advance was used to acquire capital assets and the failure of the debtor to repay on the due_date or to seek a postponement in applying these factors each case must be decided on its own facts and no one standard is controlling the debt characteristics of this transaction include the unconditional promises to pay a sum certain on a fixed maturity_date within the reasonably foreseeable future the label placed on the instrument by the parties and branch a’s ability to enforce payment of principal and interest the equity characteristics of the instrument include identity of interest tl-n-2865-01 between creditor and stockholders required_payment of principal and interest only in stock the source of payments and branch a’s increased ownership of sub a flowing as a result of the payments of principal and interest the loan followed by the forward purchase agreement have the characteristics of an equity arrangement rather than debt in this case branch a made a loan to sub a and then the parties entered into a forward stock purchase agreement and branch a agreed to accept stock of sub a in exchange for the principal_amount and interest due on the loan assuming the forward purchase agreement can be stepped together with the loan the transaction indicates an equity contribution rather than debt because the funds are used to acquire the stock of sub a see estate of mixon v united_states f 2d pincite in addition the principal and interest payments on the debt of sub a are payable only in the stock of sub a according to notice_94_47 1994_1_cb_357 an instrument does not qualify as debt if it has terms substantially identical to promissory notes but with a provision that requires the holder to accept payment of principal solely in stock of the issuer integration of the loan and forward purchase agreements under the step_transaction_doctrine under the step_transaction_doctrine a series of formally separate steps may be collapsed and treated as if they constitute a single integrated transaction three tests are used to determine if the doctrine applies they are the binding_commitment_test the mutual_interdependence_test and the end result test under the binding_commitment_test a series of formally separate transactions are stepped together or collapsed if when the first step is taken there is a binding commitment to take the later steps 391_us_83 1968_2_cb_148 under the mutual_interdependence_test a series of formally separate transactions are stepped together or collapsed if they are so interdependent that the legal relations created by one transaction would be fruitless without completion of the series see eg 11_tc_397 aff’d 177_f2d_513 3d cir cert_denied 339_us_920 finally under the end result test a series of formally separate transactions are stepped together or collapsed if they appear to be prearranged parts of a single transaction intended from the outset to reach the ultimate result 88_tc_1415 in addition to the equity characteristics outweighing the debt characteristics based on the facts above it is likely that a court would apply at least one of the tests to this case to determine the actual substance of this transaction the loan followed by the forward purchase agreement would be stepped together and treated as if branch a contributed amount a to sub a in exchange for additional sub a tl-n-2865-01 stock as well as periodic distribution of sub a stock by sub a to branch a assuming the forward purchase agreement is stepped together with the loan the transaction should be treated as an equity contribution by branch a to sub a for additional stock in addition the distribution of stock to branch a from sub a should be treated as if the distribution was made with respect to branch a’s stock in sub a and not as an interest payment sec_305 states the general_rule that except as otherwise provided in sec_305 gross_income does not include the amount of any distribution of the stock of a corporation made by such corporation to its shareholders with respect to its stock under sec_305 a distribution made by a corporation to its shareholders in its own stock or in rights to acquire its own stock is not included in the shareholders’ gross_income accordingly the sub a stock received by branch a as an interest payment on the purported loan from branch a to sub a should be treated as sec_305 stock and is not taxable under united_states law b the deductibility of the interest_paid by taxpayer to sub b and sub c you have asked us to assume that the loans between taxpayer and the unrelated lenders and between sub b and sub c and taxpayer have economic_substance in the context of the series of transactions at issue indeed based on this premise the field has treated the loans by sub b and sub c as investments in united_states_property under sec_956 and imposed a withholding_tax on interest payments made by taxpayer to sub b and sub c under sec_881 given this assumption we see no basis for treating the loans inconsistently--that is as bona_fide for some purposes eg determining investments in united_states_property under sec_956 and withholding taxes under sec_881 but as not bona_fide for others eg deducting interest_expense under sec_163 however this conclusion is not the end of the analysis of this case c treatment of the interest_income received by sub b and sub c applicability of the subpart_f provisions of the code to the interest we have not been asked to address the issue of whether the loans are investments in united_states_property under sec_956 see sec_956 and with respect to the foreign_tax_credit_limitation sec_904 sec_904 and sec_1 c and m we also have not been asked to analyze whether the service may properly impose a withholding_tax on the interest_paid to sub b and sub c by taxpayer however see sec_881 and c c for the inapplicability of the portfolio_interest exception we assume the non-subpart f accumulated_earnings_and_profits of sub b and sub c are sufficient to result in an inclusion of the loan principal amounts in taxpayer’s income under sec_951 finally we have not been asked and express no opinion on the application of sec_985 sec_986 sec_987 and sec_988 to the facts presented tl-n-2865-01 income a in general the field represents that all of the country a subsidiaries of taxpayer are controlled_foreign_corporations as defined in sec_957 and that taxpayer is a united_states_shareholder as defined in sec_951 b characterization of the interest_income as subpart_f_income sec_952 defines subpart_f_income to include foreign_base_company_income sec_954 defines the term foreign_base_company_income to include foreign_personal_holding_company_income interest_income constitutes foreign_personal_holding_company_income under sec_954 therefore subject_to certain exception sec_2 the interest_paid by taxpayer to sub c and sub b after taking into account allocable expense if any as required by sec_954 and sec_1_954-2 is foreign_personal_holding_company_income of these cfcs and consequently foreign_base_company_income as foreign_base_company_income of sub c and sub b the interest net of allocable expense if any paid_by taxpayer will constitute subpart_f_income under sec_952 and under sec_951 will be included in taxpayer’s income as a deemed_dividend from such corporations we emphasize that we are assuming the interest_income would not be eligible for any exception that would prevent the income being included in taxpayer’s income as foreign_base_company_income further factual development is necessary to confirm this assumption the exceptions referred to are the exclusions from foreign_base_company_income set forth in sec_954 de_minimis_rule and b high taxed income as well as the limitations of sec_952 the earnings_and_profits limitations since we understand that country a allows sub b and sub c a deduction for interest_expense paid to taxpayer it is unlikely that the interest_income would qualify for the high taxed exception of sec_954 see sec_1_904-6 foreign taxes are allocated to separate categories based on taxable_income as computed under foreign law and sec_1_954-1 eligibility for the high taxed exception is based on computation of the sec_960 credit that would be associated with the inclusion and discussion below regarding the special foreign_tax_credit_limitation rules applicable to the subpart_f inclusions attributable to u s source income for purposes of this analysis we assume that the sec_954 and exclusions do not apply and that sub c and sub b have sufficient earnings_and_profits to support taxation of the interest_income under subpart_f as well as of the investments referred to above we suggest further factual development on these issues tl-n-2865-01 d characterization of the interest_income for foreign_tax_credit purpose sec_1 entitlement to a sec_960 deemed paid credit sec_960 allows a taxpayer who has a sec_951 inclusion attributable to the earnings_and_profits of a foreign_corporation which is a member of a sec_902 qualified_group to treat the sec_951 inclusion as a dividend for purposes of determining the credit given under sec_902 a qualified_group is defined under sec_902 to mean a foreign_corporation paying dividends in a taxable_year to a domestic_corporation which owns or more of the voting_stock of the corporation and any other foreign_corporation if the_domestic_corporation owns at least of the voting_stock of this other foreign_corporation indirectly through a chain of foreign_corporations connected through stock ownership of at least of their stock the foreign_corporation who is the payor of the dividends is the first_tier_corporation in the chain and the other foreign_corporation is not below the sixth tier in the chain taxpayer had a sec_951 inclusion attributable to sub b and sub c who are members of a sec_902 qualified_group accordingly under sec_960 taxpayer may treat its subpart_f_income derived from its interest payments as a dividend to determine the credit given under sec_902 for the foreign taxes of sub b and sub c deemed paid_by taxpayer treatment of the interest_income for foreign_tax_credit_limitation purposes pursuant to sec_901 the deemed paid credit allowed under sec_960 sec_960 credit is subject_to the foreign_tax_credit_limitation of sec_904 under sec_904 the foreign_tax_credit_limitation regarding the sec_960 credit is applied separately to the categories of income listed in sec_904 the look through rules of sec_904 however provide that any amount included in gross_income under sec_951 is treated as income in a separate category to the extent the amount so included is attributable to income in such category see sec_1_904-5 sec_904 and sec_1_904-5 provide that any amount included in the gross_income of a united_states_shareholder of a controlled_foreign_corporation under sec_951 is treated as income subject_to a separate limitation that is derived from sources within the united_states to the extent such amount is attributable to income of the controlled_foreign_corporation in the corresponding category of income_from_sources_within_the_united_states see sec_904 to the extent that sub a pays actual dividends to taxpayer see sec_904 and and sec_1_904-5 tl-n-2865-01 however if the taxpayer elects sec_904 provides a special rule for sourcing sec_951 inclusions where the inclusion under a treaty obligation would be treated as arising from sources outside the united_states if treated as an actual dividend the regulation implementing sec_904 sec_1 m provides as follows coordination with treaties- i rule if any amount of income derived from a united_states-owned_foreign_corporation as defined in sec_904 would be treated as derived from sources within the united_states under sec_904 and this paragraph m and pursuant to an income_tax convention with the united_states the taxpayer chooses to avail itself of benefits of the convention that treat that amount as arising from sources outside the united_states under a rule explicitly treating the income as foreign source then that amount will be treated as foreign_source_income however sec_904 b c d and f and shall be applied separately to amounts described in the preceding sentence with respect to each treaty under which the taxpayer has claimed benefits and within each treaty to each separate category of income article x of the united states-country a income_tax treaty convention between the united_states of america and country a with respect to taxes and income on capital entered into force date tias c b permits country a to tax u s shareholders on dividends_paid by country a corporations paragraph a of article xxiv of the treaty provides that profits income or gains other than gains to which paragraph of article xiii gains applies of a resident of a contracting state which may be taxed in the other contracting state in accordance with the convention without regard to paragraph of article xxix miscellaneous rules shall be deemed to arise in the other state pursuant to sec_1_904-5 the interest_income received by sub c and sub b from taxpayer is treated as income subject_to a separate limitation that is derived from sources within the united_states because such amounts are included in the gross_income of taxpayer under sec_951 and are attributable to interest_income from sources within the united_states under paragraph a of article xxiv of the united states-country a income_tax treaty such amounts are treated as foreign_source_income ie resourced however under sec_904 and sec_1_904-5 if taxpayer chooses to avail itself of the benefits the united states-country a income_tax treaty sec_904 b c d and f sec_904 is effective on date and the country a-united states treaty entered into force on date tl-n-2865-01 and must be applied separately to the income included under sec_951 attributable to the loans finally we note that taxpayer’s deduction for the interest it paid to sub c and sub b is subject_to the interest allocation rules of sec_1_861-9t and may result in a reduction of taxpayer’s foreign_tax_credit_limitation depending on the particular facts of this case please call if you have any further questions jeffrey dorfman chief branch office of associate chief_counsel international
